0,6^-0'
Texas Court of Criminal Appeals                       March 16,2015
Attn: Mr. Abel Acosta, Court Clerk
P.O. Box 12308, Capitol Station
Austin, Texas 78711

RE: Ex Parte Eliseo Rivera, Jr., Trial Cause No. Cf^f^
    Appellate No. 07-09-00332-CR                                   ML
                                                        COURTOPCRIMINAUPPEAIS
Dear Mr. Acosta,                                              APR 20 2015
    Enclosed, please find Applicant's Requesting Premission for
Leave of Court in Order to file Applicant's Motion ^^Sl^Q@S^ ^9   ,/W^f;
                                                       4*/fSZ6{
                                    Eliseo Rivera,. Jr. T.D.C.J. #1617277
                                   Dalhart    Unit

                                   11950 Fm.    998

                                   Dalhart, Texas 79022
Texas Court of Criminal Appeals                ;     March 16,2015
Attn: Mr;. Abel Acosta, Court Clerk
P.O. Box 12308, Capitol Station
Austin, Texas 78711

RE: Ex Parte Eliseo Rivera,.Jr., Trial Cause No. CR-09E-061A,
    Appellate No. 07-09-00332-CR

Dear Mr. Acosta,
    Enclosed, please find Applicant's Requesting, Premission for
Leave of Court in Order to file Applicant's Motion for Stay of
Proceedings.   Please file Said Documents among the papers in the
above styled, and numbered cause.     Furthermore, please perform the
proper procedures so that, a time, and date maybe set for it's
hearing.
    In addition, Applicant has enclosed a self-addressed stamped
envelope, and two copies of this c^ver letter so that, if you could
please stamp one copy, and return to verify your receipt.
    Applicant sincerely appreciates your assistance.


                                   Bejifc Regards,


                                    Eliseo Riveraf Jr. T.D.cTj. #1617277
                                   Dalhart Unit
                                   11950 Fm. 998
                                   Dalhart, Texas 79022
                      Trial   Cause   No.    CR-•09E-•061A


                     Appellate   No .   07 -09 -00332--CR




Ex Parte                                §       In the Texas Court of

Eliseo Rivera, Jr.                      §       Criminal Appeals
                                  *     §       Austin, Texas


              Applicant's Motion for Stay of Proceedings


To the Honorable Justice(s) of Said Court:

       Comes Now, Eliseo Rivera, Jr. T.D.C.J. #1617277, hereafter

Applicant, Pro Se, and humbly requests Permission for Leave of Court

in Order to file .Applicant's Motion for Stay of Proceedings pursuant
to the Texas Rules of Appellate Procedure, Rules 10.1, 10.2, and 52.

10..                                                         x

       In support of Applicant's request for temporary relief, Applicant
brings forth before this Honorable Court the following facts:

                                        I.


       On March 25,2015, the 222nd Judicial DistrictjCourt of Deaf Smith
County, Texas,' (trial court) , filed it's Findings of 'Fact, and Conclu
sions of Law regarding Applicant's Writ of Habeas Corpus Art. 1.1.07
via Affidavits from trial counsel, Mr. Chris Hesse, and Appellate

Counsel, Mr. Daivd Martinez.

       Thereafter, Applicant received his copy of the trial court's

determinations on March 30,2015.            Upon Applicant's review of Said

trial court's findings, Applicant discovered severe discrepancies of
constitutional magnitude.
                                    II.


       For instance, Applicant contends in his Art.   11.07, Ground One

that, the State engaged in Prosecutorial Misconduct.        In addition,

Applicant has presented a persuasive argument supported by evidence

embeded in the record accompanied by the proper authoritative State

Statutes, and State, and Federal case law to support his contention.

While on the other hand,    trial court contends that,    the State did

not engage in Prosecutorial Misconduct.      But, the trial court fails

to provide or direct this court to any proper State Statute nor does

it cite any proper case law to support, it's Findings.

                                   III.


       Therefore, Applicant requests that this Honorable Court grant

this Stay for 14 days in order to afford Applicant an opportunity

to exercise his 14th U.S. Const. Amend. Right, Due Process of the

Law.     And,.;afford Applicant an opportunity to timely submit his

Rebuttal along with accompanying Motions contesting the trial court's

Findings.     So that this Honorable Court may take into account Appli

cant's evidence before it renders a decision on Applicant's Art. 11.
                                                      I
07.


                                 Prayer

       Wherefore, All Things Considered, Applicant prays that,    this

Honorable Court grant Applicant permission for leave of court in

order to file Applicant's motion for stay of proceedings for 14 days,
and any other appropriate relief this Honorable Court deems Applicant

is entitled to.     Bayoil Supply., and. Trading v. Jorgen Jahre Shipping,

54F.Supp,2d 691, 694 (S.D. Tex. 1999) citing Coastal (Bermuda) Ltd.
v. F.W. Saybolt & Co., 761 F.2d 198, 203 n.6 (5th Cir. 1985); ACF
Industries Inc v. Guinn, 384 F.2d 15 certiorari denied.88 S.Ct. 1039,
390 U.S. 949, 19 L. Ed. 2d 1140.    In-order to-preserve Applicant's 1st,
4th, 5th, 6th, 8th, • 10th, and 14th U.S. Const. Amend. Rights, and
applicable sections of the Texas Const.


                                       taUs&s^r^/£^iA
                                                          yfc'i
                                  Eliseo Rivera Jr. #16W277



                      Certificate of   Service

    I, the undersigned hereby certify that, a true, and correct

copy of the foregoing has been forwarded by U.S. Mail, Postage Pre
paid, First Class to the District Attorney's Offipe of Deaf Smith

County, Texas, at 235 E. 3rd Street, Rm. 401, Hereford, Texas 79045-
5593.




                                  Eliseo Rivera, Jr. #16172^7

                        Inmate Declaration

    I, the undersigned, declare under penalty of perjury that the
foregoing is true, and correct.   Executed in the Dalahrt Unit in

Hartley County, Texas, on this the 16th day of March, 2015.

                                  Respectfully Submitted,



                                  Eliseo Rivera, Jr. T.D          J.   #1617277
                                  Dalhart   Unit

                                  11950 Fm.   998

                                  Dalhart,. Texas 79022